DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 8-10 and 18-20 have been withdrawn. Claims 1-20 are pending. Claims 1-7 and 11-17 are currently under examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 11-17, drawn to a plasmid vector, classified in C12N 15/66.
II. Claims 8, 9, and 18-20, drawn to a method for constructing, classified in C12N 15/00.
III. Claim 10, drawn to a method of use, classified in C12N 15/65.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as modified quick-change mutagenesis.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the claimed product can be used in vivo (i.e. a materially different process). .
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the processes of making and using are not capable of use together, and are directed to the distinct outcomes of making versus using a product.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Lucas Stelling on September 9th, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 11-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.831(c). Sequence identifiers for sequences (i.e., “SEQ ID NO:X” or the like) must appear either in the drawings or in the Brief Description of the Drawings. 

Required response – Applicant must provide:

Amended drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers; 
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers (i.e., “SEQ ID NO:X” or the like) into the Brief Description of the Drawings, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.


Specification
The disclosure is objected to because of the following informalities: sequence compliance.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the limitation “sequences of a pSP64-Poly(A) vector other than the poly(dA) fragment”. In the instant case the specification does not appear to provide support for the claims which refer to sequences of a pSP64-Poly(A) vector. While the specification refers in general to a pSP64-Poly(A) vector, it never discloses a specific nucleotide sequence for the claimed sequences. Thus, the specification does not provide specific support for the sequences of a pSP64-Poly(A) vector and the claims are rejected as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a gene to be inserted for expression” and the dependent claims 6, 14, and 16-17, which ultimately depend on claim 1, refer to “a target protein gene” such that it is not clear whether these are referring to the same gene or different genes. It is not clear whether the “target protein gene” of the dependent claims is required to have the poly(dA) fragment at its 3’ end. 

Claim 3 recites “sequences of a pSP64-Poly(A) vector other than the poly(dA) fragment”. It is unclear from both the claims and specification what the structure of the referenced sequences are. Neither a sequence identifier number nor an explanation of the claimed sequences is present in the specification. It is unclear how the “sequences” relate to the “gene to be inserted for expression” in claim 1. 

Claim 3 further recites “a sequence between an XhoI restriction site and an XbaI restriction site”. It is unclear how the “sequence” relates to the “gene to be inserted for expression” in claim 1. It is also unclear if the claim requires just the sequence between the sites or the sites themselves. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle et al. (PG Pub No: US2017/0166905 A1, published Jun. 15, 2017).

Regarding claim 1, Eberle describes a nucleic acid molecule (i.e. a plasmid vector) for expressing mRNA in vitro, comprising a polyadenyl sequence (i.e. a poly(dA) fragment) that is formed by more than 30 adenyl deoxyribonucleotides following a transcribable nucleic acid sequence (i.e. at the 3’-end tail of a gene to be inserted) (Page 2, [0017]-[0020]). 

Regarding claim 2, Eberle teaches that the polyadenyl sequence comprises preferably up to 60 residues (i.e. adenyl deoxyribonucleotides) (Page 2, [0027]).  

Regarding claim 4, Eberle teaches that the nucleic acid molecule comprises a promoter (see [0018] and [0096]). 

Regarding claim 5, Eberle teaches that a preferred promoter is T7 polymerase (Page 7, [0098]). 

Regarding claim 6, for the purposes of examination, the term “target protein gene” will be interpreted as a nucleic acid sequence corresponding to the same “gene to be inserted” as described in claim 1. Eberle teaches that the nucleic acid molecule may comprise nucleic acid sequences corresponding to the 3’-untranslated region of a gene inserted into the vector (i.e. comprising a target protein gene) (Page 7, [0107]).

Regarding claim 12, the embodiment in which the plasmid vector according to claim 2 has a promoter is addressed above as applied to claim 4. 

Regarding claim 14, the embodiment in which the plasmid vector according to claim 2 has a target protein gene is addressed above as applied to claim 6.

Regarding claim 16, the embodiment in which the plasmid vector according to claim 4 has a target protein gene is addressed above as applied to claim 6.

Regarding claim 17, the embodiment in which the plasmid vector according to claim 5 has a target protein gene is addressed above as applied to claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurr et al. (Patent No: 5,648,235, published Jul. 15, 1997, earliest effective filing date Mar. 8, 1995) in further view of Eberle et al. (PG Pub No: US 2017/0166905 A1, published Jun. 15, 2017, earliest effective filing date Jul. 6, 2015). 

Regarding claim 1, Zurr is directed towards a means of production of gene products in eukaryotic cells (Col 3, Lines 19-21). Zurr also teaches a pSP64 vector (i.e. a plasmid vector) comprising a poly A sequence (i.e. a poly(adenyl deoxyribonucleotide) (poly(dA)) fragment) in its 3’-terminus (i.e. at a 3’ end of a gene to be inserted) (See Col 9, Lines 1-2 and FIG. 1). 
However, Zurr lacks the composition wherein the poly(dA) fragment is formed by more than 30 adenyl deoxyribonucleotides. 
Eberle is directed towards stability testing of different Poly(dA:dT) constructs in a nucleic acid molecule (i.e. a plasmid vector for expressing mRNA) (Page 14, [0193]). Eberle teaches a nucleic acid molecule comprising a poly-adenyl sequence (i.e. a poly(dA) fragment) formed by at least 80 consecutive nucleotides in the transcript at the 3’ end of the nucleic acid molecule in order to introduce a transcribable nucleic acid sequence (i.e. a gene to be inserted for expression) (Page 2, [0017]-[0020]). Eberle further teaches that the preferred length of the poly-adenyl sequence is up to 60 (Page 3, [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the pSP64 vector as described in Zurr with the poly-adenyl sequence formed by 60 consecutive nucleotides as described by Eberle. A person of ordinary skill in the art would have been motivated to do so in order to increase the stabilization of the transcript molecule as taught by Eberle. A person of ordinary skill in the art would have a reasonable expectation of success because Eberle teaches that increasing the length of the poly-adenyl sequence to include more than 30 adenyl deoxyribonucleotides does not result in a non-functional vector (Page 14, [0193]). 

Regarding claim 2, the embodiment in which the poly(dA) fragment has 80 adenyl deoxyribonucleotides (i.e. the fragment has or comprises 60 adenyl deoxyribonucleotides) is addressed above as applied to claim 1.

Regarding claims 4 and 6, Zurr lacks the structure wherein the plasmid vector further comprises a promoter sequence (Claim 4) and a target protein gene (Claim 6). 
Eberle teaches that the plasmid vector can further comprise an expression control sequence including a promoter (Page 6, [0096]), and that the preferred promoters are SP6, T3, or T7 polymerase ([Page 7, [0098]).  For the purposes of examination, the term “target protein gene” will be interpreted as a nucleic acid sequence corresponding to the same “gene to be inserted” as described in claim 1. Eberle teaches that the nucleic acid molecule may comprise nucleic acid sequences corresponding to the 3’-untranslated region of a gene inserted into the vector (i.e. comprising a target protein gene) (Page 7, [0107]).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify a plasmid vector as made obvious by Zurr and Eberle with an increased poly-adenyl sequence, a promoter, and a target protein gene. A person of ordinary skill in the art would have been motivated to increase the length of the poly-adenyl sequence in order to increase the stabilization of the transcript molecule. It is known to a person of ordinary skill in the art that modifying a vector with a promoter and a target protein gene will yield a predictable result of success as disclosed by Eberle above. A person of ordinary skill in the art would have a reasonable expectation of success in increasing the length of the poly-adenyl sequence because Eberle teaches that increasing the length of the poly-adenyl sequence to 60 adenyl deoxyribonucleotides does not result in a non-functional vector (Page 14, [0193]).

Regarding claims 12 and 14, the embodiment in which the plasmid vector is further modified to have a promoter sequence and a target protein gene is discussed above as applied to claims 4 and 6, respectively. 
Regarding claims 5 and 16, the embodiment in which the plasmid vector is further modified to have the T7 promoter sequence and a target protein gene is discussed above as applied to claim 4 and 6, respectively.

Regarding claim 17, the embodiment in which the plasmid vector is further modified to have a target protein gene is discussed above as applied to claim 6.


Claims 3, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurr et al. in view of Eberle et al., as applied to claims 1, 2, 4-6, 12, 14, and 16-17 above, and in further view of the sequence of X65328.2 as disclosed by the National Library of Medicine (published May 10, 2000), the restriction site map as disclosed by a Promega Vector Technical Bulletin (published Dec., 2005), and Buckhout-White S (Buckhout-White S, Person C, Medintz IL, Goldman ER. Restriction Enzymes as a Target for DNA-Based Sensing and Structural Rearrangement. ACS Omega. 2018 Jan 17;3(1):495-502.)

Regarding claim 3, Zurr in view of Eberle makes obvious claim 1 as described above. 

As disclosed above, Zurr teaches a pSP64 poly(A) vector (i.e. a plasmid vector for expressing mRNA in vitro as required by claim 1). For the purposes of examination, “sequences of a pSP64-Poly(A) vector other than the poly(dA) fragment” will be interpreted as nucleic acid sequences of any length belonging to the pSP64-Poly(A) vector. Since Zurr teaches a pSP64 poly(A) vector, the vector as made obvious by Zurr in view of Eberle would inherently contain sequences of a pSP64-Poly(A) vector other than the poly(dA) fragment. 

However, Zurr in view of Eberle lacks the structure wherein the plasmid vector of claim 1 comprises a sequence between an Xho1 restriction site and an Xba1 site (Claim 3). 

According to both the sequence taught by the National Library of Medicine and the restriction map taught by Promega (see Figure. 2), the pSP64 Poly(A) vector contains an Xba1 restriction site at position 28 of the sequence. The pSP64 Poly(A) vector, however, lacks the sequence CTCGAG (i.e. an Xho1 restriction site). Buckhout-White S is directed towards a study of restriction enzymes as a target for DNA-based structural rearrangement. The study was directed towards six enzymes: Xba1, EcoR1, BamH1, Nco1, Sma1, and Xho1 (Page 497, Col 1, Lines 23-24). Buckhout-White S showed the ability of these enzymes to be used as triggers for site-specific rearrangement of DNA structures (Page 501, Col 2, Lines 20-23 ). The study concluded that the enzymes can be used to rearrange the structure of DNA and in investigating the use of the restriction enzymes the study also demonstrated the ability of these materials to engage effectively outside their optimal environment (Page 501, Col 1, Lines 5-11).

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the plasmid vector of claim 1 made obvious by Zurr in view of Eberle with the inclusion of an Xho1 restriction site. A person of ordinary skill in the art would have a reasonable expectation of success in substituting into the vector sequence the Xho1 restriction site because simple substitutions of restriction sites are known in the art. 


Regarding claim 11, the embodiment in which the plasmid vector is further modified to comprise sequences of the pSP64-Poly(A) vector other than the poly(dA) fragment and a sequence between an Xho1 restriction site and an Xba1 restriction site is discussed above as applied to claim 3.

Regarding claims 13 and 15, the embodiment in which the plasmid vector is further modified to have a promoter sequence and a target protein gene is discussed above as applied to claims 4 and 6, respectively. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurr et al. in view of Eberle et al. as applied to claims 1, 2, 4-6, 12, 14, and 16-17 above, in further view of Stretton (Stretton S, Techkarnjanaruk S, McLennan AM, Goodman AE. Use of green fluorescent protein to tag and investigate gene expression in marine bacteria. Appl Environ Microbiol. 1998).

Zurr in view of Eberle makes obvious a plasmid vector according to claim 6, however, lacks the structure wherein the target protein gene is a green fluorescent protein. 

However, Eberle does teach that the plasmid encoded the gene product luciferase  (Page 13, [0186]). Eberle also teaches that using visualizing the luciferase protein expression to report on the effect that the length of the poly(dA) fragment had on gene expression  (Page 13, [0186] and [0188]). Eberle further teaches that luciferase can be used to report the protein translation independent of the inserted poly(A) sequence (Page 1, [0014])

In addition, Stretton teaches that the gene encoding green fluorescent protein (GFP) is an important visual marker of gene expression in eukaryotic organisms, as it is more sensitive than other reporter genes, requires no special cofactors for detection, and can be quantitated with a spectrofluorimeter (Page 2554, Col 1, Lines 1-5). 

Therefore, it would have been obvious to a person of ordinary skill in the art to combine the plasmid vector of claim 6 made obvious by Zurr in view of Eberle as described above with a target protein gene that is GFP. A person of ordinary skill in the art would be motivated to do so in order to make the claimed plasmid vector detectable in a variety of environments via a sensitive reporter protein. A person of ordinary skill in the art would have a reasonable expectation of success because luciferase known in the art to be similar to the reporter protein GFP, therefore resulting in a predictable outcome when substituted with one another.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636